Case 1:19-cr-00258-TSE Document 15-2 Filed 01/28/20 Page 1 of 1 PagelD# 90

January 17, 2020
Joan E. Ginsberg

Naples, FL 34108
239-596-7795

Hon. T-S. Ellis Ili, Senior Judge

United States District Court for the Eastern District of Virginia
701 E Broad St

Richmond, VA 23219

Re: Mark W. Visconi, Letter of Support
Your Honor:

| write this letter in support of my nephew Mark W. Visconi, who has pied guilty to one count of receiving child
pornography. He is the son of my deceased sister and deceased brother-in-law; | have obviously known him his
entire life.

He informed me of the investigation into his behavior three years ago, and his plea agreement soon after it was
made. | was saddened and shocked when he first told me the nature of the investigation, and one of my first
questions to him was, “who did this to you?” As a former police officer turned lawyer, | am aware that people
who abuse are generally those that have been abused themselves. His answer — that his older teenaged sister
sexually abused him when he was very young — added to my shock and grief.

The Mark I know is the school student who was always kind to the unpopular kids, and willing to volunteer. He
was my oldest daughter's very first baby-sitter, because | trusted his judgment as a teenager. He became
interested in the military and airplanes quite young, and decided on that career path, following it through the
Alr Force Academy, serving with great distinction throughout his military career, evidenced by his numerous
honors. | know that he was very highly regarded by his subordinates and superiors, as | have spoken with many
of them at various functions.

Although he informed me of his abuse when | questioned, he certainly did not use it to excuse his behavior. He
understands his need for professional counseling; he has deen prevented from receiving it because of his
military status. He has assured me he will seek it out if there is an opportunity to do so after sentencing. | have
offered him my home if and whenever he may need it to rebuild his life, as have my daughters. We love and
care about him and will provide any assistance requested by him or your court.

| may be reached at my home landline above, by mobile at 248-761-4403, or by email at
ginsberg.joan@gmail.com should you need verification or further information.

Sincerely,
xs a

E. Ginsberg (Aunt)
